                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

JAMIE HELMS,                                     *
                                                 *
       Plaintiff,                                *
                                                 *
v.                                               *           No.
                                                 *
APPLE TOM, LLC,                                  *           JURY DEMANDED
                                                 *
       Defendant.                                *

                                   NOTICE OF REMOVAL

       Without submitting to the jurisdiction of this Court and without waiving any available

defenses, including, without limitation, lack of jurisdiction, improper venue, statute of

limitations, insufficient process, or insufficient service of process, Defendant Apple TOM, LLC

(hereinafter “Apple TOM”), by and through undersigned counsel and pursuant to 28 U.S.C. §§

1332, 1441, and 1446, hereby files this Notice of Removal of the above-described action to the

United States District Court for the Middle District of Tennessee at Nashville from the Circuit

Court for Davidson County, Tennessee, where the action is now pending and states as follows:

       1.      This cause of action was commenced in the Circuit Court for Davidson County,

Tennessee on January 23, 2020.

       2.      This is a civil action for damages arising out of alleged injuries sustained in a fall

accident at the Applebee’s restaurant located at 718 Thompson Lane in Nashville, Tennessee.

       3.      The Complaint demands a judgment “for compensatory damages in an amount to

be determined by a jury, but not to exceed $75,000.00, for the damages and losses suffered by

the Plaintiff as a proximate result of Defendants’ acts, omissions, negligence, statutory violations

and/or other allegations set forth herein.” (Compl.).




      Case 3:20-cv-01014 Document 1 Filed 11/23/20 Page 1 of 4 PageID #: 1
       4.      On March 18, 2020, the Circuit Court for Davidson County entered an Order

substituting Apple TOM, LLC for the improper entities named in the Complaint. (Exhibit 1).

       5.      Apple TOM filed an Answer, and the parties proceeded with discovery. (Exhibit

1).

       6.      On October 23, 2020, the Plaintiff sent the settlement demand attached hereto as

Exhibit 2 to Apple TOM for $150,000.00. The Plaintiff’s settlement demand was Apple TOM’s

first notice the Plaintiff was seeking more than $75,000.00, exclusive of interest and costs, in this

lawsuit.

       7.      The United States District Court for the Middle District of Tennessee at Nashville

has jurisdiction by reason of diversity of citizenship of the parties.

       8.      This suit is between citizens of different states. At the time of the commencement

of this action in state court and since that time, the Plaintiff was and is a citizen of White House,

Tennessee. (Compl. ¶ 1).

       9.      Defendant Apple TOM, LLC is a limited liability company organized under the

laws of Kansas. The citizenship of a limited liability company for purposes of diversity

jurisdiction is the citizenship of its members. Delay v. Rosenthal Collins Group, Inc., 585 F.3d

1003, 1005 (6th Cir. 2009). None of the members of Apple TOM, LLC are citizens of

Tennessee. Therefore, Apple TOM, LLC is not a citizen of Tennessee.

       10.     The matter in dispute exceeds $75,000.00, exclusive of interest and costs, based

on the Plaintiff’s settlement demand letter for $150,000.00. (Exhibit 2); see Santos-Tiller v.

Krispy Kreme Doughnut Corp., 2016 U.S. Dist. LEXIS 112786, at *7 (E.D. Mich. Aug. 24,

2016) (“Plaintiff’s $117,500 settlement demand is a clear indication that she values her claim

above $75,000.”) (citing McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008); Cohn v.

Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)); see also Butler v. Rue 21, Inc., 2011 U.S.

                                                  2
      Case 3:20-cv-01014 Document 1 Filed 11/23/20 Page 2 of 4 PageID #: 2
Dist. LEXIS 25127, at *19-20 (E.D. Tenn. Mar. 11, 2011) (denying remand where the plaintiff

submitted a $365,000 settlement demand). Accordingly, the jurisdictional amount is satisfied in

this case.

        11.    This Notice is timely filed pursuant to 28 U.S.C. § 1446(b)(1) as the settlement

demand letter is an “other paper” contemplated by 28 U.S.C. § 1446(b)(3). Santos-Tiller, 2016

U.S. Dist. LEXIS 112786, at *7; Butler, 2011 U.S. Dist. LEXIS 25127, at *20.

        12.    A copy of all pleadings and Orders served upon Apple TOM are filed with this

Notice and attached hereto as Exhibit 1.

        13.    Apple TOM will give written notice of the filing of this Notice as required by 28

U.S.C. § 1446(d).

        14.    A copy of this Notice will be filed with the Clerk of the Circuit Court for

Davidson County, Tennessee as required by 28 U.S.C. § 1446(d).

        WHEREFORE, Apple TOM requests that this action proceed in this Court as an action

properly removed to it.

        Dated this the 23rd day of November, 2020.

                                            Respectfully submitted,
                                            CARR ALLISON

                                             By: __/s/ Chancey R. Miller__________________
                                                   SEAN W. MARTIN, BPR #020870
                                                   CHANCEY R. MILLER, BPR #036124
                                                   Attorneys for Defendant
                                                   736 Market Street, Suite 1320
                                                   Chattanooga, TN 37402
                                                   (423) 648-9832 / (423) 648-9869 FAX
                                                   swmartin@carrallison.com
                                                   cmiller@carrallison.com




                                               3
      Case 3:20-cv-01014 Document 1 Filed 11/23/20 Page 3 of 4 PageID #: 3
                             CERTIFICATE OF SERVICE
I hereby certify that on November 23, 2020, I electronically filed this NOTICE OF REMOVAL
with the Clerk of Court using the CM/ECF system which will automatically send email
notification of such filing to the following attorneys of record:
      James P. McNamara
      810 Broadway, Suite 105
      Nashville, Tennessee 37203

                                         CARR ALLISON

                                         By: __/s/ Chancey R. Miller__________________
                                               SEAN W. MARTIN, BPR #020870
                                               CHANCEY R. MILLER, BPR #036124
                                               Attorneys for Defendant
                                               736 Market Street, Suite 1320
                                               Chattanooga, TN 37402
                                               (423) 648-9832 / (423) 648-9869 FAX
                                               swmartin@carrallison.com
                                               cmiller@carrallison.com




                                           4
     Case 3:20-cv-01014 Document 1 Filed 11/23/20 Page 4 of 4 PageID #: 4
